Case 1:19-cv-00880-AJT-TCB Document 4 Filed 07/02/19 Page 1 of 2 PagelD# 30

AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

Husch Blackwell LLP

 

Plaintiff(s)

Vv. Civil Action No. 1:19-cv-00880

Washington Metropolitan Area Transit Authority
Defendant(s)

Ne eee eee aes aes a ee

SUMMONS IN A CIVIL ACTION
SERVE:
To: (Defendant's name and address) Patricia Y. Lee
General Counsel
Washington Metropolitan Transit Authority
600 Sth Street, NW
Washington, DC 20001

A lawsuit has been filed against you.
30 30
Within Xk days after service of this summons on you (not counting the day you received it) — or &X days if vou
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Brian Waagner
Husch Blackwell LLP
750 17th Street NW, Suite 900
Washington, DC 20006
(202) 378-2300
brian.waagner@huschblackwell.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT Ke

7/2/19 Wie gen ;

Date

 

- "Signature of Clerk or Deputy Clerk
 

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00880

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, ifany) Patricia Y. Lee, General Counsel

was received by me on (date) 7/2/2019

O I personally served the summons on the individual at (place)

 

on (date) ; or

 

OO I left the summons at the individual’s residence or usual place of abode with (name)

, , aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

Michael Duncan, Director Companionship .
I served the summons on (name of individual) WMATA, 600 5th Street, NW, Washington, DC 20001 r who is

designated by law to accept service of process on behalf of (name of organization)

Patricia Y. Lee, General Counsel on (date) 7/10/2019 1:15PM ; or

 

 

O [returned the summons unexecuted because ; or

 

Other (specif):

My fees are $ for travel and $ for services, for a total of $

LEE

I declare under penalty of perjury that this information is true.

Date: 7/10/2019 Hone. Fo

- Server's signature
Pla

lie

45102 P.O. Box 18647, Washington, DC 20036

Nina Lew, Process Server
Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

Michael Duncan Gender: Male Race/Skin: Black Age: 50 yrs. old Weight: 160 Ibs. Height:
5'6" Hair: Black Glasses: Yes Other:

Documents Served: Summons, Complaint for Declaratory and Injunctive Relief, Notice, Civil Cover Sheet and
Exhibit A and B
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA

HUSCH BLACKWELL LLP

Plaintiff Case Number: 1:19-cv-00880
vs
WASHINGTON METROPOLITAN AREA TRANSIT AFFIDAVIT OF
AUTHORITY

SERVICE
Defendant

Now comes, Nina Lew the undersigned and does hereby swear and affirm, affiant is a Private
Process Server and disinterested Person over the age of eighteen. Affiant is not a party in the above
styled cause and has a legal domicile of Silver Spring, MD.

|, Nina Lew certify that on, 7/10/2019, at 1:15 PM, | served a copy of the within Summons,
Complaint for Declaratory and Injunctive Relief, Notice, Civil Cover Sheet and Exhibit A and B
upon the within named Patricia Y. Lee, General Counsel, in the following manner,

(xx) Corporate/Partnership Service: Through Personal Service of each document, a true copy to
Michael Duncan, Director Companionship , whom based on information and belief affiant knew
said individual to be Authorized Agent, a person authorized to accept service on behalf of Patricia Y.
Lee, General Counsel.

Said service was effected at the following location: WMATA, 600 5th Street, NW, Washington, DC
20001.

|, Nina Lew describe the individual accepting service Michael Duncan as follows: Michael Duncan
is a Black Male, approximately 50 yrs. old, with Black hair, approximately 5'6" and weighing 160 Ibs..

|, Nina Lew certify that my statements, contained within the foregoing affidavit are true, correct and

my free act and deed. | am aware that if any of the foregoing statements made by me are willfully
false, | am subject to punishment.

Sworn to and subscribed before me on

 

 

 

07/10/2019
“Tow la heghey hp Borasme
E. Torri Schaffer, Nota blic Ona Co] Mies Lew
Commission Expires 11/23/2020 sel P.O. Box 18647
E-TORAI SCHAFFER | [el 13"= Washington, DC 20036
Notary Public 202-296-0222

 
  
   

State of Maryland 45102
Montgomery County -

 

 
